Citation Nr: 1500203	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran had active service from July 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2004 and May 2004.  He failed to report for a Board hearing scheduled for September 2014, without good cause shown, and his hearing request is considered to be withdrawn.  

In general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, which are considered to be a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Veteran claimed depression and panic attacks in his substantive appeal, and VA records during the appeal period show diagnoses of depression and anxiety.  Therefore, the issue has been revised to reflect the potential for a grant based on other compensable psychiatric disabilities as well as PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, due to reported stressors that he states occurred during his period of active duty.  

The evidence reflects that the Veteran received a general discharge from service in April 1969, due to unsuitability.  His service was punctuated by multiple instances of misconduct, including stealing, absence without leave, and failure to report to his appointed place of duty.  He received a summary court-martial in October 1968, and a special court-martial in March 1969.  In the course of evaluating the Veteran for an administrative discharge, he underwent a psychiatric evaluation in April 1969.  The Veteran stated that he did not like Fort Polk.  He stated that he had received 10 article 15s since being in the service.  He stated that he had a ninth grade education, and a police record, mostly for fighting and disturbing the peace.  It was noted that he had a history of a character and behavior disorder.  After considering the past personal history and the current mental status, the diagnosis was passive aggressive reaction, which was not incurred in the line of duty and existed prior to service.  The examiner noted that the Veteran was not mentally ill and was cleared psychiatrically for action deemed appropriate.

After service, VA treatment records show the Veteran's treatment at the New Orleans VAMC beginning in May 1999.  A history of drug abuse was noted at that time.  In June 1999, the Veteran requested enrollment in the methadone program.  He reported a 35 year history of intravenous heroin use, starting at the approximate age of 13.  He was seen for a psychiatric evaluation.  The diagnosis at that time was substance dependence, heroin.  He began a methadone treatment program, which was unsuccessful, and he was discontinued from the program in December 1999.  

The Veteran began seeking treatment at the New Orleans VAMC again in June 2002, for a variety of complaints.  In January 2003, he reported that he had quit heroin three years earlier.  In October 2003, a VA examination was performed in connection with the Veteran's claim for non-service-connected pension benefits.  Detailed history and examination resulted in diagnoses of substance abuse, situational depression, and mixed personality disorder.  The examiner stated that the depression was related to poor management of his life, and was not service-connected.  No further psychiatric issues were noted until April 2005, when a PTSD screening test was positive.  In June 2005, it was noted that he was going to be scheduled for a PTSD evaluation; however, this was forestalled by Hurricane Katrina.  

In October 2005 the Veteran was seen at the Houston VAMC, with a letter showing he had been scheduled for a PTSD evaluation in New Orleans, which he had missed due to Hurricane Katrina.  Accordingly, he was provided a mental health assessment in October 2005 at the Houston VAMC.  Regarding his military experiences, he was not involved in combat and did not serve overseas.  He described a traumatic experience during basic training, stating that another soldier was shot during a live fire exercise.  The soldier fell on top of him, and he was covered with blood, which was distressing to him.  He also reported a history of problems with alcohol and drugs in and after service.  He reported he had been a heroin and cocaine user, but had stopped 3 years earlier.  Examination resulted in a diagnosis of PTSD, adjustment disorder with anxiety and depression, polysubstance abuse, and alcohol dependence.  It was noted that the depression may be situational due to the recent disaster.  He appeared to have problems with chronic anxiety.  Substance abuse appeared to be in remission in regards to heroin and cocaine.  It was specifically noted that he did not report military sexual trauma.

While he was in Houston, the Veteran participated in a VA substance abuse treatment program from October 2005 to May 2006.  In February 2006, he underwent a psychiatric evaluation, by a psychiatrist.  The psychiatrist quoted extensively from an October 18, 2005, VA evaluation by Dr. B, which he stated had taken place in New Orleans.  To avoid any future pointless searches for these records at the New Orleans VAMC, it should be pointed out that the October 18, 2005, evaluation by Dr. B. (summarized above) was at the Houston VAMC, not New Orleans.  Apparently, this error stemmed from Dr. B. noting that the Veteran had presented a letter showing an appointment in New Orleans, which the Veteran had missed due to Hurricane Katrina.  However, the Veteran was displaced to Houston after the hurricane, where he remained until 2008.  The psychiatrist diagnosed PTSD, adjustment disorder with anxiety and depression, and alcohol and polysubstance abuse in early remission.  These diagnoses were continued in April 2006 and May 2006.  The diagnosis of PTSD was based on the reported stressor involving the accidental shooting of the soldier next to him during a basic training exercise.  The examiner noted that symptoms had been exacerbated by the flooding following Hurricane Katrina.




In May 2006, two other mental health evaluations were conducted by separate health care providers.  A psychologist noted the Veteran's history of sexual abuse during service, which he described as sergeants with whom he served trying to sexually molest him, but he was able to successfully fight them off.  He had resulting anger issues.  No diagnosis was provided.  The other evaluation, by a psychiatrist, noted the episode during military training where a soldier next to him was shot in the head and fell on the Veteran.  The psychiatrist noted that the Veteran had not reported to him the history given to the psychologist of having been approached sexually during service.  The diagnosis was PTSD, based on his reaction to the training accident.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As noted above, multiple practitioners in 2005 and 2006 diagnosed the Veteran as having PTSD.  However, after he returned to New Orleans, treatment records dated from 2010 to 2013 show PTSD reported only by history.  Nevertheless, the diagnoses provided in Houston during the appeal period meet the requirement for a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 2005 and 2006 evaluations also link the PTSD to a reported in-service stressor, namely, his assertion that when he was in basic training, a soldier next to the Veteran during live fire training was accidentally shot in the head and fell onto the Veteran, bleeding all over him.  

However, to date, there is no credible supporting evidence that the claimed in-service stressor occurred.  In this regard, although there are situations in which corroboration is not required, none are present here.  The Veteran did not serve in combat; indeed, his entire period of service took place in Fort Polk, Louisiana.  None of his claimed stressors are related to fear of hostile military or terrorists activities, which does not include fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012); 38 C.F.R. § 3.304(f)(3).  His claim of personal assault has not been medically attributed to his PTSD diagnosis.  38 C.F.R. § 3.304(f)(5).  As such, credible supporting evidence that the claimed in-service stressor occurred is required to establish service connection for PTSD.  See 38 C.F.R. § 3.304(f).   

The file does not reflect that sufficient efforts have been made to verify the claimed stressor involving the accidental shooting next to the Veteran.  Specifically, the Veteran states that during a basic training exercise, a soldier next to him was shot and fell on top of him; it is not clear whether the soldier died of his wound, but in October 2005, the Veteran reported the gunshot wound had been to the head, and he has stated on occasion that the individual died.  Personnel records show that the Veteran was in basic training from August 7, 1968, to October 11, 1968, and that he was assigned to Company A, 4th Battalion, 1st Basic Combat Training (BCT) Brigade, U.S. Army Training Center (USATC), Infantry, at Fort Polk, Louisiana, throughout basic training.  

In February 2010, the U. S. Army and Joint Services Records Research Center (JSRCC) coordinator at VA issued a formal finding that the information required to corroborate a stress was insufficient to send to the JSRRC.  However, among the corroboration efforts was a November 2009 negative response from the "US Armed Services Center For Unit Records Research Center," which the Board understands to be the previous version of the JSRRC; if so, it seems a circular rationale.  

Moreover, the November 2009 response was from Defense Personnel Records Information Retrieval System (DPRIS), and appears to indicate further efforts should be made.  DPRIS responded that they had researched the available US casualty data, and were unable to document the incident described by the Veteran.  DPRIS went on to state:  "Also, we do not maintain the Morning Reports (MR) submitted by Company A, 1st Battalion, Basic Combat Training Brigade covering the year 1968.  An MR search is recommended to determine if the unit documented the incident, which involved a member of that unit being critically or mortally wounded."  This seems to suggest that Morning Reports may be present elsewhere.  

Later, the RO submitted requests dated in April 2012 and June 2012 to the service department, which met with responses that morning report searches failed to locate any remarks on the incident or individual.  However, the request referred to "soldier being shot during basic training," and the reference to the absence of remarks on the "individual" render it impossible to determine whether the search was for another soldier, and not the Veteran himself.  Moreover, the dates covered were from September 1, 1968, to December 31, 1968.  This is apparently based on the Veteran's statement, in December 2009, that the reported incident occurred "around" September 7, 1968, to "about" November.  In contrast, the Veteran has consistently reported that the incident occurred during basic training, and service personnel records document his basic training extended from August 7, 1968, to October 11, 1968.  The Board finds that, particularly given the length of time that has elapsed since then, the Veteran's recollections as to what he was doing, i.e., basic training, are likely to be more accurate than his attempts to recollect specific dates.  This also permits a more in-depth search covering the limited dates.  In this regard, a gunshot wound causing serious injury or death during basic training would likely be reported.  

The Veteran has also vaguely described other incidents which he believes are stressors, such as exposure to gases and chemicals, and sexual abuse.  However, he has not been able to describe them with sufficient specificity as to incident or date, or consistency as to the events, such as to permit corroboration.  There is no link, established by medical evidence, between the veteran's current symptoms and any of those claimed in-service stressors, and, as currently described, they are too vague to constitute stressors.  

Given the foregoing, further attempts to verify the Veteran's claimed stressor should be made, followed by a VA examination.  In this regard, the Veteran has not had a VA examination, with review of the claims folder, to address his PTSD claim.  In addition, current VA treatment records should be obtained.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2013 to the present, to particularly include records of mental health or psychiatric evaluations or treatment.  

2.  Request that JSRRC (or other records repository, if applicable) attempt to corroborate whether a fellow soldier assigned to Company A, 4th Battalion, 1st Basic Combat Training (BCT) Brigade, U.S. Army Training Center (USATC), Infantry, at Fort Polk, Louisiana, was seriously wounded or killed in a basic training accident involving live weapons fire, between August 7, 1968, and October 11, 1968.  
*  If so, as much information as is available surrounding this incident should be obtained, so that the RO can make a determination as to whether the Veteran's description of the stressor has been corroborated.  
*  If not, the RO should ensure that no other potential avenues for verification remain.   

3.  Then, arrange for an appropriate VA examination (i.e., by a psychiatrist or psychologist) to determine the Veteran's current psychiatric diagnosis(es).  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that PTSD results from an in-service stressor, in particular, the claimed basic training accident involving the shooting of a fellow soldier next to the Veteran.  The report should discuss, of course, any other claimed stressors.  The examiner should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

As to any other acquired psychiatric disability found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to that service..  

The claims file must be made available to and reviewed by the examiner.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


